DETAILED ACTION

This Office action is in response to the amendments received on 03/09/2022 and 06/02/2022.   Claims 1, 5, 7-13, 17-18 are pending, of which claims 1, 13, and 18 are amended, and claim 5 is cancelled by the above amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 18 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 15 of US Patent Application No. 11223282 as indicated below.  
For Claim 18, although the conflicting claims are not identical, they are not patentably distinct from each other.  As clearly indicated in the table below, each claimed limitations of claim 18 of the current application are anticipated by the corresponding limitations of claim 15 of the reference patent (Examiner Note: after re-written in independent form including all of the limitations of base claim 14 and intervening claim 15).  
Current Application
US Patent 11223282
18. (Previously Presented) A method, comprising: programming into a power management integrated circuit a threshold according to a voltage requirement of a non-volatile memory; and coupling the power management integrated circuit and the non-volatile memory in a memory system; 

wherein: during a normal operation of the memory system, the power management integrated circuit generates and supplies a voltage to the non-volatile memory; and during a shutdown process of the memory system, a bleed function of the power management integrated circuit reduces the voltage below the threshold before allowing restart of the memory system; 

 




wherein the threshold is programmed into the power management integrated circuit after the power management integrated circuit and the non-volatile memory are assembled in the memory system.
14. A method, comprising: programming into a power management integrated circuit a threshold according to a voltage requirement of a non-volatile memory; and coupling the power management integrated circuit and the non-volatile memory in a memory system; 

wherein: during a normal operation of the memory system, the power management integrated circuit generates and supplies a voltage to the non-volatile memory; and during a shutdown process of the memory system, a bleed function of the power management integrated circuit reduces the voltage below the threshold before allowing restart of the memory system; 

wherein the threshold is programmed into the power management integrated circuit before connecting the power management integrated circuit to the non-volatile memory in the memory system. 

15. The method of claim 14, 
wherein the threshold is programmed into the power management integrated circuit after the power management integrated circuit and the non-volatile memory are assembled in the memory system. 



Allowable Subject Matter
Claims 1, 7-13, 17 are allowable.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 1, 7-12, the prior art does not disclose or suggest a power management integrated circuit having, primarily,  … bleed circuit, …, that is activated during a shutdown process to reduce the output voltage and prevent restarting of the output voltage, wherein the bleed circuit having a comparator to generate an output from comparing the output voltage and a programmable threshold; …; wherein when the output voltage is higher than the threshold during the shutdown process, the output of the comparator causes the bleed circuit to engage in reducing the output voltage, and the comparator prevents the voltage regulator from restarting and powering up the output voltage, wherein when the output voltage is higher than the threshold during the shutdown process, the output of the comparator prevents the sequencer from restarting from the shutdown process; wherein the threshold is programmed into the power management integrated circuit before the power management integrated circuit is connected to the non-volatile memory in the memory system.
For claims 13, 17, the prior art does not disclose or suggest a method implemented in a power management integrated circuit having, primarily, … during a shutdown process: activating a bleed function of the power management integrated circuit; … reducing the output voltage using the bleed function, wherein when the bleed function is activated: comparing the output voltage to a threshold; generating an output from the comparing; … allowing or preventing restart of the output voltage based on the output generated from the comparing; deactivating the bleed function in response the output voltage being lower than the threshold; …, … storing the ACTIVE 65237849v2__ 3 __App. Ser. No.: 15/918,960Attorney Docket No.: 120426-129900/US threshold for the comparing, wherein the threshold is programmed into the power management integrated circuit before the power management integrated circuit is connected to the non-volatile memory in the memory system.
Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-Th 7:30-5:00PM EST, Other F 7:30AM-5:00PM EST.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838